Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 10/22/2021. Claims 1-9 and 11-21 are pending in the application. Claims 1-9 and 11-21 are rejected as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the release mechanism”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites “at least one guide surface” in line 4 and “the guide surface” in lines 14 and 24. Examiner presumes line 14 and 24 should read – the at least one guide surface --. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6-9 and 11-20 are rejected under 35 U.S.C. 102 (a)1) as being anticipated by O’Brien 3,110,506.
Regarding claim 1, O’Brien ‘506 teaches:
A mounting element (as depicted in Fig.'s 1 and 2), for [intended use] mounting an architectural covering between two opposing mounting surfaces (it could perform this intended use language as recited), the mounting element 5comprising: 
- an elongate mounting member (at 12) which is elongated along a longitudinal direction (as seen in fig. 1, its major longitudinal axis) and which has a first end (right side of fig. 1), a second end (left side of fig. 1), and at opposed first and second guide surface (opposite left and right inside surfaces of 12), and 
- an extension mechanism (14,34,30) arranged at the first end, the extension 10mechanism  being operable [capable of operating] between: i) a retracted state (when in its maximum compressed position [which is at its shortest length overall]), and ii) an extended state (anything other than its maximum compressed position [which is at any length longer than its shortest length overall]) in which the extension mechanism abuts one of the opposing mounting surfaces  when [intended use] the mounting element  is mounted between the opposing mounting surfaces (note that this is intended use and it can perform this function as claimed - for example, as long as the extension mechanism isn’t in its retracted [fully compressed state] when mounted, then this limitation is met), and 
- a telescopic extender (at 16) arranged at the second end (as seen in Fig. 1), the telescopic 15extender being operable [capable of operating] between a retracted configuration (towards the interior of 12) and an extended configuration (away from the interior of 12) so as to [intended use] abut the other one of the opposing mounting surfaces when the mounting element is mounted between the opposing mounting surfaces, and wherein the telescopic extender comprises:  
20- a slidable body (16) positioned between the first and second guide surfaces (opposed interior sides of 12) and being configured to [intended use] slide along the first and second guide surfaces (slides inwardly and outwardly) parallel to the longitudinal direction in a first translation direction away from the first end (leftward with respect to fig.’s 1 and 2) so as to lengthen the mounting element, and 
- a locking member (18) mechanically coupled to the slidable body (16), the locking member being configured: i) to allow the slidable body (16) to slide in the first 25translation direction (it allows this when it is disengaged from 20), and ii) to engage at least one of the first and second guide surfaces so as to prevent the slidable body from sliding in a second translation direction opposite the first translation direction (it performs this function when it engages 20).  

Regarding claim 6, O’Brien ‘506 discloses: the mounting element according to claim 1, wherein the locking member (18) comprises an engagement part (the portion of 18 that engages 20), and wherein the engagement part (of 18) extends at least in a lateral direction crossing the first and the second translation directions.
Regarding claims 7-8, O’Brien ‘506 discloses wherein the locking member (18) further comprises a resilient part (unnumbered spring, column 1, lines 30-32), the resilient part being coupled to the engagement part (of 18), the resilient part being configured to be elastically deformed by the release mechanism so as to change/reduce an amplitude of a dimension of the engagement part in the lateral direction.
	Regarding claim 9, 
The mounting element wherein the locking member (18) is comprised of a resilient material (unnumbered spring is resilient).
Regarding claim 11, 
The mounting element according to claim 1, wherein the locking member (18) is located at [‘at’ broadly meaning ‘near or in the vicinity of’] the end of the slidable body (16) which is oriented towards the first end of the mounting element (as seen in fig. 1 for example).  
Regarding claim 12,
The mounting element according to claim 1, wherein the first and second guide surfaces (opposite left and right inside surfaces of 12) comprise first and second sidewalls of the elongate mounting member (12), the elongate mounting member (12) comprising a wall (top or bottom) connecting the first and second sidewalls. 
Regarding claim 13,
The mounting element according to claim 12, wherein the first and second guide surfaces are made (inherently it ‘is made’) with a friction-promoting material, and wherein the engagement part of the locking member is made of a complementary friction-promoting material, the engagement part being configured to selectively engage the at least one of the first guide surface or the second guide surface.
Regarding claim 14, 
The mounting element according to acclaim 1, wherein the telescopic extender further comprises an abutment device (22, shown below) configured to [intended use] abut the other one of the opposing mounting surfaces, and 25wherein the mounting element further comprises a holding part , which is configured to hold an end of the architectural covering (between 22 and the mounting surface).

    PNG
    media_image1.png
    333
    292
    media_image1.png
    Greyscale



Regarding claim 15,
The extension mechanism further comprises an actuator rotatable about a rotation axis (see fig. 2 at 30/34/etc.), the rotation axis being substantially perpendicular to the longitudinal direction, and a conversion mechanism configured to convert a rotation of the actuator 35 into a translatory movement of the rotation axis parallel to the longitudinal direction from the retracted state to the extended state and vice versa (as seen in fig. 2).
Regarding claim 16, 
An architectural covering assembly comprising an architectural covering (22, broadly interpreted) for covering an architectural recess (hole), wherein the architectural covering assembly includes the mounting element according to claim 1.  

Regarding claim 17, 
The locking member (18) is movable between: i) a first state (extended) at which the locking member is disengaged from the first and second guide surfaces (of 12) to allow the slidable body (16) to slide in the first translation direction, and ii) a second state (retracted) at which the locking member engages the first and second guide surfaces so as to prevent the slidable body from sliding in the second translation direction.
Regarding claim 18, O’Brien ‘506 teaches:
A mounting element (as depicted in Fig.'s 1 and 2), for [intended use] mounting an architectural covering between two opposing mounting surfaces (it could perform this intended use language as recited), the mounting element 5comprising: 
- an elongate mounting member (at 12) which is elongated along a longitudinal direction (as seen in fig. 1, its major longitudinal axis) and which has a first end (right side of fig. 1), a second end (left side of fig. 1), and at least one guide surface (opposite left and right inside surfaces of 12), and 
- an extension mechanism (14,34,30) arranged at the first end, the extension 10mechanism  being operable [capable of operating] between: i) a retracted state (when in its maximum compressed position [which is at its shortest length overall]), and ii) an extended state (anything other than its maximum compressed position [which is at any length longer than its shortest length overall]) in which the extension mechanism abuts one of the opposing mounting surfaces  when [intended use] the mounting element  is mounted between the opposing mounting surfaces (note that this is intended use and it can perform this function as claimed - for example, as long as the extension mechanism isn’t in its retracted [fully compressed state] when mounted, then this limitation is met), and 
- a telescopic extender (at 16) arranged at the second end (as seen in Fig. 1), the telescopic 15extender being operable [capable of operating] between a retracted configuration (towards the and an extended configuration (away from the interior of 12) so as to [intended use] abut the other one of the opposing mounting surfaces when the mounting element is mounted between the opposing mounting surfaces, and wherein the telescopic extender comprises:  
20- a slidable body (16) configured to [intended use] slide along the at least one guide surface (slides inwardly and outwardly) parallel to the longitudinal direction in a first translation direction away from the first end (leftward with respect to fig.’s 1 and 2) so as to lengthen the mounting element, and 
- a locking member (18) mechanically coupled to the slidable body (16), the locking member being configured: i) to allow the slidable body (16) to slide in the first 25translation direction (it allows this when it is disengaged from 20), and ii) to engage at least one of the first and second guide surfaces so as to prevent the slidable body from sliding in a second translation direction opposite the first translation direction (it performs this function when it engages 20),wherein:
- the slidable body (16) is slidable in the first translation direction relative to the second end of the elongate mounting member between a first adjustment position and a second adjustment position, with a plurality of intermediate adjustment positions (defined by holes  20) being defined between the first and second positions in the first translation direction; and
 - the locking member (18) comprises an engagement part (the portion of 18 that engages 20) that is configured to be selectively engaged with the guide surface at each of the first adjustment position, the second adjustment position, and the plurality of intermediate adjustment positions to prevent the slidably body from sliding in the second translation direction. 
Regarding claim 19, 
Wherein the locking member (18) is movable between: i) a first state (retracted) at which the engagement part is disengaged from the guide surface to allow the slidable body to slide in the first translation direction, and ii) a second state (extended) at which the engagement part engages the guide surface so as to prevent the slidable body from sliding in the second translation direction.
Regarding claim 20, 
Wherein the locking member (18) further comprises a resilient part (unnumbered spring, column 1, lines 30-32), the resilient part being coupled to the engagement part (of 18), the resilient part being configured to be elastically deformed by the release mechanism so as to change an amplitude of a dimension of the engagement part in the lateral direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien 3,110,506 in view of Shevick 7,549,615.
Regarding claims 2 and 21, Obrien ‘506 fails to teach
The mounting element according to claim 1, further comprising a release 30mechanism   mechanically coupled to the slidable body  so as to be operable between  a lock state and a release state, the release mechanism  being configured to cooperate [intended use] with the locking member such that: i) the locking member prevents the slidable body from sliding in the second translation direction  when the release mechanism  is in the lock state, 35and ii) the slidable body  is allowed to slide in the second translation direction  when the release mechanism  is in the release state. However, Shevick ‘615 discloses a release 30mechanism (77,78)  mechanically coupled to the slidable body (40)  so as to be operable between a lock state (Fig. 7) and a release state (Fig. 8), the release mechanism  being configured to cooperate [intended use] with the locking member (36) such that: i) the locking member (36) prevents the slidable body (40) from sliding in the second translation direction when the release mechanism  is in the lock state (Fig. 7), 35and ii) the slidable body is allowed to slide in the second translation direction  when the release mechanism (77,78) is in the release state (Fig. 8)

Regarding claim 3, Obrien ‘506 as modified by Shevick ‘615 discloses
The mounting element according to claim 2, wherein the release mechanism (77,78 Shevick ‘615) is configured to be actuated by a manual force (77,78 is configured to perform this function as claimed by hand for example).  
 
Regarding claim 4, 5 
 Obrien ‘506 as modified by Shevick ‘615 discloses
The mounting element according to any one of claim 2, wherein the release mechanism (77,78 Shevick ‘615) comprises a pushing portion (78) movable with respect to the slidable body, the pushing portion  being configured to displace the locking member when the release mechanism is operated between the lock state and the release state (it can perform these functions as claimed).  

Regarding claim 5, Obrien ‘506 as modified by Shevick ‘615 discloses
The mounting element according to claim 4, wherein the pushing portion (78, Shevick ‘615)  is movable at least in rotation with respect to the slidable body (40).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection. As shown above, O’Brien teaches the newly claimed limitations of "an opposed first and second guide surfaces extending in the longitudinal direction", "a slidable body positioned between the first and second guide surfaces and being configured to slide along the first and second guide surfaces parallel to the longitudinal direction in a first translation direction away from the first end so as to lengthen the mounting element.", and  that the locking member is "configured: i) to allow the slidable body to slide in the first translation direction, and ii) to engage at least one of the first guide surface or the second guide surface so as to prevent the slidable body from sliding in a second translation direction opposite the first translation direction." 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634